Beard, Justice.
This action was brought by Mulholland against The Board of County Commissioners of Crook county to recover $25 which he claimed as a balance due him as salary as county assessor of said county for the month of April, 1913. The cause was tried to the District Court of Crook county and judgment rendered in favor of plaintiff and defendant appeals.
The only question to be determined in the case is whether Crook county was on November 5, 1912, the date of the general election in that year at which Mulholland was elected assessor of that county, was a county of the first or of the second class. If it was then a county of the first class the judgment was right. The case was -submitted upon the following agreed statement of facts: “First, That the Legislature of Wyoming by an act approved February 13, 1911, formed the County of Campbell out of Crook and Weston counties and fixed its boundaries. Second, That the people living within that part of Crook county, now known as Campbell county, voted at a special election held in July, 1911, to become a separate county, to be known as Campbell county. Third, That at the general election held on the 5th day of November, 19Í2, said county of Campbell elected county officers, including the Board of County Commissioners. Fourth, That the majority of said Board of County Commissioners of Campbell county so elected, qualified on the first Monday in January, 1913. Fifth, That the plaintiff herein, R. L. Mulholland, was duly elected County Assessor of Crook county, Wyoming on the 5th day of November, 1912, and qualified as such assessor on the 7th day of January, 1913. Sixth, That the assessed valuation of Crook county for the year 1912 was $7,096,119 and that the part belonging to the old County of Crook, as near as can be ascertained, was $4,356,126, and the part belonging to that part of Crook county, now known as Campbell county, as near as can be ascertained, was $3,749,993-Seventh, That all the expenses incurred by that part of Crook county, now known as Campbell county, prior to the *135first Monday in January, 1913, except the expenses of the special election held in July, 1911, were charged to and paid by Crook county.”
It is conceded by counsel for the respective parties, in their briefs, that the law in force at the time of Mulholland’s election provided that counties having an assessed valuation of more than $5,000,000 were counties of the first class. But counsel for plaintiff in error contends that as .Crook county was divided and a part of its territory taken ,to form Campbell county, that the assessed valuation of .the part so taken should be deducted from the assessed .valuation of Crook county for the year 1912, which would leave it a county of the second class. We do not agree with .that contention. Section 2 of the Act of February 13, 1911, provided, “Until such time as said county of Campbell .shall have organized and elected county officers, as provided by law, and the said officers shall have duly qualified, all such portions of said county as at the time of the passage of this act, belong to and are a part of Crook and .Weston counties, respectively, shall remain a part of said .counties respectively, for judicial, revenue and election purposes, including representation in the Legislature.” Certainly the term “revenue purposes” as there used includes the assessment of property for taxation; and no method is provided for such assessment, prior to the complete organization of the new county by the election and qualification of its officers, other than as a part of the parent county. Again, by section 1058 Comp. Stat. 1910, it is provided, when a majority of the county commissioners of the new county have been elected, and have qualified and entered upon their duties, such county shall be deemed and held to be organized. We think it quite clear that, for the purpose of assessment, Crook county was not affected by the act creating Campbell county until the latter completed its organization; and that the assessed valuation of Crook county for 1912 included all propertydocated and situated within its boundaries as such boundaries were established prior to the act of February 13,' 1911.
*136By section 1150 Comp. Stat. 1910, it is provided: “The assessed valuation of a county for purposes of classification for compensation of its officers shall be ascertained by a reference to the assessment last made before the election or appointment of the county officer affected thereby.” In this case that was the assessment for 1912; and it is the rule in this state that a change in the assessed valuation of a county occurring after the election of a county officer does not affect his compensation. (Board of Commissioners v. Burns, 3 Wyo. 691, 29 Pac. 894, 30 Pac. 415; Guthrie v. Com’rs. of Converse Co., 7 Wyo. 95, 50 Pac. 229). It being' shown by the agreed statement of facts in this case that the assessed valuation of Crook county on November 5, 1912, the date of Mulholland’s election as assessor for said county, was more than $5,000,000, Crook county was then a county of the first class and he was and is entitled to the salary fixed by law for assessors of counties of the first class. Being of the opinion that the case was correctly decided by the District Court, the judgment is affirmed.

Affirmed.

Scott, C. J., concurs.
Potter, J., being ill, did not sit.